Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant’s argument is moot in view of new ground of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Plow et al. US 6,718,518 B1 (hereinafter ‘Plow’) in view of Murthy U.S. Patent Pub. No. 20050182795, in view of Garlapati U.S. 10169446.
As to claim 1, Murthy discloses a system, comprising: one or more processors configured to: 
receive, at a non-relational database (i.e. a non-relational [0004]), a transaction request to perform a transaction branch from a client (branch of transaction [0200]); 
wherein: the transaction branch is related to a distributed transaction (distributed [0011]); and 
the transaction request comprises operation content associated with the transaction branch and a global transaction ID (global transaction ID [0073]) associated with the distributed transaction ([0011]); 
send the global transaction ID to a transaction coordinator (fig. 2. Distributed Transaction Manager [0058])  to indicate that the transaction branch to be performed at the non-relational database is associated with the distributed transaction (fig. 2,3.); 
receive, at the non-relational database (fig. 2,3), a branch ID corresponding to the transaction branch from the transaction coordinator (branch of transaction [0200]);
determine one or more transaction operations to be performed at the non-relational database from the operation content associated with the transaction branch ([0200] [0218]); 
execute the one or more transaction operations at the non-relational database ([0011]); and 
send a branch status message indicating execution success or failure of the transaction branch to the transaction coordinator ([0200] -[0202],[0218]), wherein the branch status message includes the branch ID corresponding to the transaction branch ([0200] -[0202]); and 
one or more memories coupled to the one or more processors and configured to provide instructions to the one or more processors (fig. 2). 

Murthy does not explicitly teach the non-relational database comprises a key-value store and   generate a transaction log corresponding to the transaction branch, wherein the transaction log comprises a specified primary key name associated with the operation content, a specified primary key value associated with the operation content, and the branch ID.
Garlapati teaches the non-relational database comprises a key-value store (i.e. key-value store. Col. 2, lines 44-66) and   generate a transaction log corresponding to the transaction branch (i.e. log. Col. 7, lines 50-67), wherein the transaction log comprises a specified primary key name associated with the operation content , a specified primary key value associated with the operation content, and the branch ID (i.e. keys. Col. 13, lines 11-67).


Murthy and Garlapati are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “non-relational database “ and “relational database”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Murthy by the teaching of Garlapati to include the non-relational database comprises a key-value store and   generate a transaction log corresponding to the transaction branch, wherein the transaction log comprises a specified primary key name associated with the operation content, a specified primary key value associated with the operation content, and the branch ID with the motivation to more efficiently serve the user as taught by Garlapati (See column 1, line 22-26) and in order to detect any abnormal activities.

As to claim 2, Murthy as modified teaches a system of claim 1, wherein 
the global transaction ID is assigned to the distributed transaction by the transaction coordinator ([0058]). 

As to claim 3, Murthy as modified teaches a system of claim 1, wherein the one or more processors are further configured to record the branch ID corresponding to the transaction branch (branch of transaction [0200]-[0202]). 

As to claim 4, Murthy as modified teaches a system of claim 1, wherein the one or more processors are further configured to: 
store the transaction log at the non-relational database (fig. 2). 

As to claim 5, Murthy as modified teaches a system of claim 4, wherein the one or more processors are further configured to: 
receive, at the non-relational database, from the transaction coordinator a transaction commit instruction to commit the transaction branch, wherein the transaction commit instruction includes the branch ID corresponding to the transaction branch (commit [0048]); and
in response to the transaction commit instruction, commit at the non-relational database the transaction branch corresponding to the branch ID, including to delete the transaction log (commit [0048]). 

As to claim 6, Murthy as modified teaches a system of claim 5, wherein the distributed transaction comprises 
a plurality of transaction branches, wherein the transaction commit instruction was sent from the transaction coordinator in response to the transaction coordinator receiving a plurality of branch status messages corresponding to respective ones of the plurality of transaction branches, and wherein the plurality of branch status messages indicates execution successes.([0104]) 

As to claim 7, Murthy as modified teaches a system of claim 5,  wherein the one or more processors are further configured to locate the transaction log corresponding to the transaction branch using the branch ID (fig. 2). 

As to claim 8, Murthy as modified teaches a system of claim 4, wherein the one or more processors are further configured to: 
receive, at the non-relational database, from the transaction coordinator a transaction roll back instruction to roll back the transaction branch (rollback [0104]), wherein the transaction roll back instruction includes the branch ID corresponding to the transaction branch; and in response to the transaction roll back instruction, roll back at the non-relational database the transaction branch corresponding to the branch ID [0104]), including to: 
revert a data value affected by the transaction branch to a state prior to an execution of the one or more transaction operations; and delete the transaction log ([0104]). 

As to claim 9, Murthy as modified teaches a system of claim 8, wherein the distributed transaction comprises
a plurality of transaction branches, wherein the transaction roll back instruction was sent from the transaction coordinator in response to the transaction coordinator receiving a plurality of branch status messages corresponding to respective ones of the plurality of transaction branches ([0104]), and 
wherein the plurality of branch status messages indicates at least one execution failure[0104]). 

As to claim 10, Murthy as modified teaches a system of claim 8, wherein the one or more processors are further configured to: 
locate the transaction log corresponding to the transaction branch using the branch ID; locate an entry in the key-value store that matches the specified primary key name([0104]); 
determine that a currently stored primary key value in the entry matches the specified primary key value associated with the transaction log([0104]); 
set the one or more transaction operations to invalid; and update the currently stored primary key value to the specified primary key name([0104]). 

As to claim 11, Murthy as modified teaches a system of claim 8, wherein the one or more processors are further configured to: 
locate the transaction log corresponding to the transaction branch using the branch ID; locate an entry in the key-value store that matches the specified primary key name([0104]); 
determine that a currently stored primary key value in the entry does not match the specified primary key value associated with the transaction log([0104]); and 
send an alert to an administrator ([0104]). 

As to claims 12-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	THIS ACTION IS MADE FINAL, Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


A shortened statutory- period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply-expire later than SIX MONTHS from the mailing date of this final action.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153